Simpson, J., concurring: In the long view of history, 12 years is a relatively short period of time, but in that short time, there have been significant changes in the construction and application of the exclusionary rule. Twelve years ago, this Court faced the question of whether to apply the exclusionary rule in the civil cases heard by us. I vigorously objected to the extension of such rule to such cases. Suarez v. Commissioner, 58 T.C. 792, 820 (1972) (Simpson, J., dissenting). I argued that the only justification for the application of the exclusionary rule was to deter lawless conduct on the part of police officials and that the efficacy of the rule in accomplishing that objective was highly doubtful. 58 T.C. at 821-822.1 pointed out that when evidence is secured by illegal activity by State officials acting independently, the exclusion of the evidence in a Federal proceeding would not materially deter such conduct. 58 T.C. at 822.1 also suggested that, in any event, evidence should be excluded only when there was a substantial violation of an individual’s constitutional rights. If the police acted in good faith, the violation would not be considered substantial, and the exclusion of the evidence would serve no deterrent purpose. 58 T.C. at 825 (citing A.L.I. Model Code of Pre-Arraignment Procedures, sec. SS 290.2(2), Proposed Official Draft No. 1,1972). Despite my objections, the Court decided to apply the exclusionary rule in a civil tax case. 58 T.C. at 815. Since that decision, the Supreme Court, in United States v. Janis, 428 U.S. 433 (1976), had occasion to decide whether evidence illegally obtained by local police should be excluded in a Federal case, and the Court concluded that the exclusion of the evidence under such circumstances would not serve a deterrent purpose and therefore declined to apply the exclusionary rule. See our decisions in Guzzetta v. Commissioner, 78 T.C. 173 (1982), and Black Forge, Inc. v. Commissioner, 78 T.C. 1004 (1982), in which we applied such holding in tax cases. Now, the Supreme Court also has recognized that no deterrent purpose would be served by excluding evidence when the officials were acting in good faith. United States v. Leon, 468 U.S. _ (1984); Massachusetts v. Sheppard, 468 U.S. _ (1984). I am happy to see that we are applying such holding in this case. In our democratic society, we must constantly and vigorously maintain the ramparts protecting the rights of individuals secured by the Constitution. However, we must also recognize that one of the most valuable rights of a democratic society is the assurance that the law is being applied fairly and equally to all persons. We must assure the people that the legal system can and will operate to protect their rights and to apply the law equally. When a wrongdoer is allowed to go free because of some technical irregularity on the part of the police, the confidence in the equal application of the law and the legal system is severely shaken. By these modifications in the exclusionary rule, we are redressing the balance between rights of the individuals and of society. I trust that these modifications will not encourage lawless conduct. I am sure that they will assist in shifting the focus to a trial on the merits rather than focusing on the alleged illegal conduct of police officials. In so doing, the modification will bring about more effective application of the law. Shields, Swift, and Jacobs, JJ., agree with this concurring opinion.